Per Curiam:

The application for a writ of habeas corpus herein is ordered filed without deposit for costs. Petitioner predicates his right to a writ of habeas corpus upon the ground the district court of Leavenworth county has denied such a writ, which constitutes no basis for an application to this court, but rather the contrary, where as here there is no appeal from the judgment of the district court nor any assignment of error founded thereon. Passing that point, petitioner contends that his conviction and sentence for grand larceny was erroneous and void in that his crime was the theft of an automobile in South Sioux City in the state of Nebraska and that the district court of Butler county, Kansas, under whose judgment and sentence he is now held in the penitentiary, had no jurisdiction.
This contention is untenable. Petitioner was duly informed against in Butler county, Kansas, on the charge that on December 13, 1936, he—
“Did then and there willfully, unlawfully and feloniously bring said stolen automobile above described into the county of Butler, state of Kansas, said automobile being the personal property of David H. Johnson.”
Such a charge was properly drawn under G. S. 1935, 21-103, and the punishment therefor was properly imposed as for grand larceny under G. S. 1935, 21-534.
The application is denied and this proceeding dismissed.